ACCEPTED
                                                                                        08-20-00059-CV
                                                                            EIGHTH COURT OF APPEALS
                                   08-20-00059-CV                                      EL PASO, TEXAS
                                                                                    10/29/2021 10:44 AM
                                                                                 ELIZABETH G. FLORES
                                                                                                 CLERK

                                  NO. 08-20-00059-CV

                   IN THE EIGHTH COURT OF APPEALS    FILED IN
                                              8th COURT OF APPEALS
                            EL PASO, TEXAS        EL PASO, TEXAS

                   _______________________________________________
                                                            10/29/2021 10:44:00 AM
                                                                 ELIZABETH G. FLORES
                            JANELLE THOMPSON, CRNA                      Clerk
                                              APPELLANT

                                            v.

                                    GENESIS FONG
                                                   APPELLEE
                   _______________________________________________

                    On Appeal from the 41st Judicial District Court
                               El Paso County, Texas
                              Cause No. 2019DCV1550


APPELLANT JANELLE THOMPSON’S MOTION FOR EN BANC
                      RECONSIDERATION
__________________________________________________________________

                                              Sean Higgins
                                              State Bar No. 24001220
                                              LEWIS BRISBOIS BISGAARD
                                              & SMITH
                                              24 Greenway Plaza, Ste. 1400
                                              Houston, Texas 77046
                                              (832) 460-4630 (Telephone)
                                              (713) 759-6830 (Facsimile)
                                              ATTORNEY FOR APPELLANT




4868-3197-0305.1
                                 TABLE OF CONTENTS

TABLE OF CONTENTS ............................................................................ ii

TABLE OF AUTHORITIES ......................................................................iii

ISSUE PRESENTED FOR EN BANC RECONSIDERATION ................ 1

STATEMENT OF FACTS .......................................................................... 2

ARGUMENT ............................................................................................... 5

REQUEST FOR RELIEF ........................................................................... 8

CERTIFICATE OF COMPLIANCE .......................................................... 9

CERTIFICATE OF SERVICE.................................................................. 10

APPENDIX

         Panel Opinion………….…………………………………………..APP. A




4868-3197-0305.1                                    ii
                                TABLE OF AUTHORITIES


State Cases

Am. Transitional Care Ctrs. Of Tex., Inc. v. Palacios,
  46 S.W.3d 873 (Tex. 2001) ......................................................... 3, 6, 7, 8

Clinical Pathology Labs, Inc. v. Polo,
   2020 Tex. App. LEXIS 6249 (Tex. App, –El paso August 6,
   2020, pet. denied) ................................................................................... 2

First United Pentecostal Church of Beaumont v. Parker,
   514 S.W.3d 214 (Tex. 2017) ............................................................... 2, 5

Greene v. Farmers Ins. Exchange,
  446 S.W.3d 761 (Tex. 2014) ............................................................... 2, 6

Jang v. State,
  2021 Tex. App. LEXIS 4698 (Tex. App. –June 14, 2021) ..................... 2

Li v. Pemberton Park Community Assoc'n,
   65 Tex. Sup. J. 9, 2021 Tex. LEXIS 931, 2021 WL 4483503
   (Tex. October 1, 2021) ........................................................................ 5, 6

Nath v. Tex. Children's Hosp.,
  446 S.W.3d 355 (Tex. 2014) ................................................................... 6

Scoresby v. Santillan,
  346 S.W.3d 546 (2011) ........................................................................... 8

St John Missionary Baptist Church v. Flakes,
   595 S.W.3d 211 (Tex. 2020) ................................................................... 6

Statutes

Tex. Civ. Prac. & Rem. Code § 74.351(b) ................................................... 4

Texas Civil Practice & Remedies Code Chapter 74 .................. 1, 3, 4, 6, 7




4868-3197-0305.1                                    iii
Court Rules

TEX. R. APP. P. 9.4, I .................................................................................. 9

Tex. R. App. P. 41.2(c) ............................................................................... 1




4868-3197-0305.1                                    iv
      ISSUE PRESENTED FOR EN BANC RECONSIDERATION

         Janelle Thompson, CRNA, moved to dismiss Genesis Fong's claims

for failure to make a good faith effort to satisfy the requirements of

Chapter 74 of the Texas Civil Practice & Remedies Code because the

letters she submitted as Chapter 74 expert reports failed to (i) set forth the

standard of care, (ii) state how Nurse Thompson breached the standard of

care, or (iii) explain how Nurse Thompson's alleged breach of the standard

of care caused Fong's injuries—the letters did not even name Nurse

Thompson. The trial court refused to dismiss Fong's claim. Nurse

Thompson appealed and urged this Court to correct the error and render

judgment in her favor. The panel found Nurse Thompson somehow waived

this issue in the trial court.

         The panel's finding of waiver is error. Nurse Thompson did all that

was required to preserve error in the trial court. At the very least, Nurse

Thompson argued the substance of the issue in the trial court, made her

objection known to the trial court and requested relief from the trial court

in the form of an order dismissing Fong's claims.

         If the panel does not correct its error, the en banc court should do so

in order to maintain the uniformity of the Court's decisions. Tex. R. App.


4868-3197-0305.1                         1
P. 41.2(c). The panel's finding of waiver conflicts with opinions by other

panels of this Court recognizing that a party preserves error by presenting

the substance of the issue to the trial court. See, Jang v. State, 2021 Tex.

App. LEXIS 4698 *4 (Tex. App. –June 14, 2021) ("we are also instructed to

strive to reach the merits of the case whenever possible.") (citing First

United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 221-22

(Tex. 2017)); Clinical Pathology Labs, Inc. v. Polo, 2020 Tex. App. LEXIS

6249 *13 n. 6 (Tex. App, –El paso August 6, 2020, pet. denied) (citing

Greene v. Farmers Ins. Exchange, 446 S.W.3d 761, 764 n. 4 (Tex. 2014)).

                         STATEMENT OF FACTS

         Fong sued Janelle Thompson, CRNA, and Jose Robledo, CRNA, for

injuries allegedly resulting from placement or removal of an epidural

catheter while she was giving birth. CR 8-13. Fong alleges Nurse

Thompson and Nurse Robledo were unable to remove the catheter and

that she ultimately required surgery to have the catheter removed. Id. 9-

10.

         Fong served Thompson with letters from two physicians, Dr. Cecil

Arredondo, M.D. and Sabri Malek, M.D. CR 35, 43-46 & CR 65, 72-73.

Each letter is two pages long. Id. The letters are largely identical in


4868-3197-0305.1                     2
substance. Id. Neither letter so much as names Nurse Thompson. CR 72-

73, 92-93. Neither letter states the standard of care applicable to Nurse

Thompson. Id. Neither letter states how Nurse Thompson departed from

the standard of care. Id. And neither letter links any departure from the

standard of care to Fong's alleged injury. Id. Indeed, both letters state in

identical fashion that "Without the benefit of additional information from

the hospital chart . . . it is difficult to ascertain whether the catheter was

placed correctly or removed correctly." Id.

         Nurse Thompson timely objected to both letters and moved to

dismiss Fong's claim under Chapter 74. CR 64-70, 75-83. In each motion,

Nurse Thompson pointed out that "an expert report that omits any of

[section 74.351's] requirements does not represent a good faith effort" to

comply with the statute. CR 66 (citing Am. Transitional Care Ctrs. Of Tex.,

Inc. v. Palacios, 46 S.W.3d 873, 879 (Tex. 2001)). Nurse Thompson

asserted that "Plaintiffs failed to file an expert report in compliance with

Chapter 74 of the Civil Practice and Remedies Code" because each letter

"fails to explain the applicable standard of care for" Nurse Thompson, fails

to state how Nurse Thompson "breached said standard of care," and "fails




4868-3197-0305.1                      3
to adequately explain how [Nurse Thompson's] alleged breach of the

applicable standard of care caused Plaintiff's injuries." CR 40 & 70.

         At the hearing on her motions, Nurse Thompson's attorney reiterated

that the reports do not represent a good faith effort to comply with

Chapter 74 and urged the Court to dismiss Fong's claim. 1 RR 15/17-25 &

16/5-7. Nurse Thompson's attorney also pointed out that the reports

contain no reference to the two defendants. 1 RR 17/10-12.

         The trial court found the letters were deficient but did not dismiss

the case as requested by Nurse Thompson. CR 106-07. Instead, the trial

court granted Fong 30 days in which amend or file new reports. Id.

         Nurse Thompson appealed to this Court. In her sole issue, Nurse

Thompson asserts that "Because the trial court correctly found Dr.

Arredondo and Dr. Malek's expert reports substantially deficient, the

[trial] court abused its discretion by failing to dismiss the lawsuit and

award Nurse Thompson reasonable attorney's fees and court costs as

required by Tex. Civ. Prac. & Rem. Code §74.351(b)."

         This case was submitted without oral argument to a panel of Chief

Justice Rodriguez, Justice Palafox, and Justice Alley. On September 29,




4868-3197-0305.1                       4
2021, the panel affirmed the trial court's judgment in an opinion by Chief

Justice Rodriguez. App. A.

         The panel acknowledged that Nurse Thompson objected that the

reports failed "to identify Appellant, state the standard of care, Appellant's

breach of that standard, and the causal relationship between the breach

and Appellee's harm." Op. at 5. Despite this, and despite Nurse

Thompson's clear and repeated request to dismiss Fong's claims because

each letter "fails to state the applicable standard of care" or how she

"breached said standard of care," the panel found Nurse Thompson waived

her issue in the trial court because she "did not raise an objection that the

expert reports failed to opine on whether Appellees' case has merit or

implicated Appellant's conduct." Id. at 4-5.

                               ARGUMENT

         "Appellate courts should 'hesitate to turn away claims based on

waiver or failure to preserve the issue.'" Li v. Pemberton Park Community

Assoc'n, 65 Tex. Sup. J. 9, 2021 Tex. LEXIS 931 *6, 2021 WL 4483503

(Tex. October 1, 2021) (quoting First United Pentecostal Church, 514

S.W.3d at 221). "This is especially so 'where the party has clearly and

timely registered its objection' to the ruling challenged on appeal." Id.


4868-3197-0305.1                      5
(quoting Nath v. Tex. Children's Hosp., 446 S.W.3d 355, 365 (Tex. 2014)).

"And while appellate courts 'do not consider issues that were not

raised . . . below,' parties may 'construct new arguments in support of

issues' that were raised." Id. (quoting Greene, 446 S.W.3d at 764 n. 4)

(alterations by the Court). Thus, "a party sufficiently preserves an issue

for review by arguing the issue's substance, even if the party does not call

that issue by name." Id. (quoting St John Missionary Baptist Church v.

Flakes, 595 S.W.3d 211, 214 (Tex. 2020)).

         At a minimum, Nurse Thompson argued the substance of her issue

that dismissal is required because the letters do not represent a good faith

effort to comply with the Chapter 74 expert report requirement. Nurse

Thompson asserted that Fong "failed to file an expert report in compliance

with Chapter 74" because each letter failed to explain the standard of care

applicable to Nurse Thompson, failed to state how Nurse Thompson

breached that standard, and failed to adequately explain how the alleged

breach caused Fong's injuries. CR 40 & 70. Nurse Thompson pointed out

that the report did not mention her or any other CRNA Defendant. CR 69.

Nurse Thompson cited the Texas Supreme Court's opinion in Palacios. CR

66. Nurse Thompson requested the trial court to dismiss Fong's lawsuit


4868-3197-0305.1                     6
because of these shortcomings. CR 40 & 70. At the hearing, Nurse

Thompson's attorney reiterated her position that the letters were not a

good faith effort to comply with Chapter 74 and urged the Court to dismiss

Fong's claim. 1 RR 15/17-25 & 16/5-7.

         The panel acknowledged as much, writing that Nurse Thompson

moved to dismiss Fong's claim because the letters did not "identify

Appellant, state the standard of care, Appellant's breach of that standard,

and the causal relationship between the breach and Appellee's harm." Op.

at 5.

         Yet the panel found that Nurse Thompson waived her issue because

her motions did not contain the precise words used in her Brief—"that the

expert reports failed to opine whether the case has merit or implicated

Appellant's conduct." Op. 5-6. The panel is mistaken because these words

represent the substance of the issue raised by Nurse Thompson in the trial

court.

         In Palacios, the Supreme Court used the same words to describe the

inquiry into whether an expert report sets forth "a fair summary of the

expert's opinions about the standard of care," breach of the standard of

care and causation: "In setting out the expert's opinions on these elements,


4868-3197-0305.1                      7
the report must provide enough information to fulfill two purposes if it is

to constitute a good faith effort. First, the report must inform the

defendant of the specific conduct the plaintiff has called into question.

Second, and equally important, the report must provide a basis for the

trial court to conclude that the claims have merit." Palacios, 46 S.W.3d at

878. Id.; see also, Scoresby v. Santillan, 346 S.W.3d 546, 556 (2011)

(quoting Palacios).

         Nurse Thompson presented the substance of her issue to the trial

court. The panel's finding of waiver is error. If the panel does not correct

the error, the en banc court should do so by setting aside the panel's

opinion, deciding this appeal on the merits, and reversing and rendering

judgment for Nurse Thompson.

                            REQUEST FOR RELIEF

         Nurse Thompson requests the Court to grant her motion for en banc

reconsideration, set aside the panel's opinion, and decide the merits of her

appeal by reversing and rendering judgment in her favor.




4868-3197-0305.1                      8
                                     Respectfully submitted,

                                     LEWIS BRISBOIS BISGAARD &
                                     SMITH LLP

                                     /s/ Sean Higgins
                                     SEAN HIGGINS
                                     SBOT: 24001220
                                     sean.higgins@lewisbrisbois.com
                                     24 Greenway Plaza, Suite1400
                                     Houston, Texas 77046
                                     (713) 659-6767 (telephone)
                                     (713) 759-6830 (facsimile)
                                     ATTORNEY FOR APPELLANT

                    CERTIFICATE OF COMPLIANCE

         Pursuant to TEX. R. APP. P. 9.4, I certify that this motion contains

1,614 words. This is a computer-generated document created in Microsoft

Word, using 14-point typeface for all text, except for footnotes which are in

12-point typeface. In making this certificate of compliance, I am relying on

the word count provided by the software used to prepare the document.

                                     /s/ Sean M. Higgins
                                     Sean M. Higgins




4868-3197-0305.1                       9
                          CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document

has been served on all counsel of record via electronic filing on this the 29th

day of October 2021.

Walter I. Boyaki
Boyaki Law Firm
4621 Pershing Drive
El Paso, Texas 79903
(915) 566-8688 (Telephone)
(915) 566-5906 (Facsimile)
Email: wboyaki@boyakilawfirm.com
ATTORNEY FOR APPELLEE


                                            /s/ Sean Higgins
                                            Sean Higgins




4868-3197-0305.1                       10
APP. A
                                                 §
  JANELLE THOMPSON, CRNA,                                         No. 08-20-00059-CV
                                                 §
  Appellant,                                                         Appeal from the
                                                 §
  v.                                                                41st District Court
                                                 §
  GENESIS FONG,                                                 of El Paso County, Texas
                                                 §
  Appellee.                                                       (TC#2019DCV1550)



                                          OPINION

       Janelle Thompson, Appellant, brings an interlocutory appeal of the trial court’s denial of

her motion to dismiss the health care liability claim of Genesis Fong, Appellee. Appellant’s sole

issue is her allegation that Appellee’s expert reports were so deficient as to not qualify as expert

reports, meaning that Appellee failed to serve Appellant with an expert report within 120 days,

therefore, the trial court erred by failing to dismiss Appellee’s claims. TEX.CIV.PRAC.& REM.CODE

ANN. § 74.351. We find Appellant’s argument on appeal does not comport with her objections

raised with the trial court. Accordingly, Appellant has waived her sole issue on appeal.

TEX.R.APP.P. 33.1. We affirm the trial court’s decision.

                                        BACKGROUND

       Appellee gave birth at the Hospitals of Providence - East Campus on October 20, 2017.

Appellee alleges that during her labor Appellant, a certified registered nurse anesthetist (CRNA)

and another CRNA, Jose Robledo, placed an epidural catheter to alleviate her pain. Postpartum,
Appellee claimed neither Appellant nor Robledo were able to remove the catheter. A CT scan

showed the distal end of the catheter lodged in her spine and surgery was required to remove the

catheter. Two partial laminectomies were performed to remove the portion of the catheter lodged

in Appellee’s spine. The surgery was unsuccessful and a portion of the catheter remained. Appellee

sued Appellant and Robledo alleging they negligently failed to properly place and remove the

epidural catheter.

       The Texas Medical Liability Act requires an individual alleging a health care liability claim

to timely present an expert report to the healthcare provider against whom the claim is asserted.

TEX.CIV.PRAC.&REM.CODE ANN. § 74.351(a). Appellee timely served an expert report together

with an attached curriculum vitae from Dr. Cecil-Arredondo, a board-certified orthopedic surgeon,

with experience performing laminectomies and epidural analgesia for pain management. Appellee

later served a second report and curriculum vitae from Dr. Sabri Malek, a board-certified

anesthesiologist, with substantial experience in labor epidural catheter placement. Both reports

were substantively the same. In their respective reports, both physicians stated that not properly

placing or removing the catheter was a breach of the standard of care, the improper placement or

removal of the catheter caused Appellee to need laminectomy surgery, and she is at risk for future

health complications as a result of the portion of catheter remaining in her spine. Both physicians

stated without additional information, neither would be able to determine whether the catheter was

placed or removed correctly.

       In response, Appellant filed objections and motions to dismiss for each report claiming

they were deficient for failing to establish the standard of care, how Appellant breached the

standard of care, and how that breach led to Appellee’s injuries. Following a hearing in which

Appellant reurged her objections, the trial court issued an order granting Appellant’s objections to



                                                 2
Appellee’s experts’ reports. Specifically, the trial court found Dr. Arredondo’s report failed to: (1)

establish his qualifications to opine on the standard of care applicable to a CRNA placing and

removing an epidural catheter; (2) adequately identify the standard of care for each defendant; and

(3) differentiate between the two defendants regarding breach and causation. The trial court further

found Dr. Malek’s report failed to: (1) adequately identify the standard of care for each defendant;

and (2) differentiate between the two defendants regarding breach and causation. Accordingly, the

trial court granted Appellee thirty days to cure the deficiencies in her experts’ reports and file new

or amended reports. Appellant now brings an interlocutory appeal of the trial court’s order alleging

the expert reports provided by Appellee were so deficient as to not qualify as expert reports,

meaning Appellee failed to serve Appellant with an expert report and therefore the trial court erred

by failing to dismiss Appellee’s claims.

                                           DISCUSSION

       Appellant argues the trial court abused its discretion by failing to dismiss Appellee’s

lawsuit and award attorney’s fees and court costs, because the reports provided by Drs. Arredondo

and Malek were so substantially deficient as to not qualify as expert reports. Appellant asserts Drs.

Arredondo and Malek’s reports are substantially deficient in two ways. First, the reports do not

contain opinions that there is a meritorious claim against Appellant. Second, the reports do not

implicate Appellant’s conduct.

                             Standard of Review and Applicable Law

       We review the trial court’s ruling on a motion to dismiss for an inadequate expert report

under an abuse of discretion standard. American Transitional Care Ctrs. of Tex., Inc. v. Palacios,

46 S.W.3d 873, 875 (Tex. 2001); Gonzalez v. Padilla, 485 S.W.3d 236, 242 (Tex.App.—El Paso




                                                  3
2016, no pet.). We defer to the factual determinations of the trial court and review the trial court’s

legal determinations de novo. In re Labatt Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2009).

       The Texas Medical Liability Act requires an individual alleging a health care liability claim

to present one or more expert reports to the healthcare provider against whom the claim is asserted

within 120 days of filing the original petition. TEX.CIV.PRAC.&REM.CODE ANN. § 74.351(a). A

valid expert report will provide a summary of the expert’s opinions regarding: (1) the applicable

standards of care; (2) the manner in which the care rendered by the health care provider failed to

meet the standards; and (3) the causal relationship between that failure and the injury, harm, or

damages claimed. Palacios, 46 S.W.3d at 877-78; TEX.CIV.PRAC.&REM.CODE ANN.

§ 74.351(r)(6). The Texas Supreme Court has determined, at a minimum, an expert report must

contain the opinion of an individual with expertise that the claim has merit, and if the defendant’s

conduct is implicated. Loaisiga v. Cerda, 379 S.W.3d 248, 260 (Tex. 2012)(citing Scoresby v.

Santillan, 346 S.W.3d 546, 557 (Tex. 2011)). If a report does not meet this standard, then the trial

court must dismiss the claim if the defendant has moved for dismissal. Loaisiga, 379 S.W.3d at

260; TEX.CIV.PRAC.&REM.CODE ANN. § 74.351(b).

                                              Analysis

       As a preliminary matter, we must address whether Appellant has preserved her error for

review. Appellant contends the trial court erred when it failed to dismiss Appellee’s claim.

Appellant argues the reports filed by Appellee are so substantially deficient they are not expert

reports because the reports do not opine whether there is a meritorious claim against Appellant and

do not implicate Appellant’s conduct.

       In the underlying proceedings, Appellant filed separate objections and motions to dismiss

in response to Drs. Arredondo and Malek’s reports. In each objection, Appellant argued the report

                                                  4
failed to identify Appellant by name, failed to establish the standard of care, how Appellant

breached the standard of care, and how that breach led to Appellee’s injury. Each objection

concluded with a motion to dismiss. During the dismissal hearing, Appellant’s counsel reiterated

the same objections, stating “I don’t feel like it’s being done in good faith because if I go through

both reports . . . . They don’t even address the standard of care at all. There’s not a mention of

what Ms. Thompson, certified nurse anesthetist, should have done.” At no point during the

underlying proceedings, either by motion or in the hearing did Appellant raise the issue of whether

the reports fail to constitute expert reports.

        “To preserve a complaint for appellate review, a party must make a timely request,

objection, or motion with sufficient specificity to apprise the trial court of the complaint and obtain

an adverse ruling thereon.” In re N.T., 335 S.W.3d 660, 669 (Tex.App.—El Paso 2011, no pet.)

(citing TEX.R.APP.P. 33.1(a)). Further, a “complaint on appeal that does not comport with the

party’s objection at trial is not preserved for review.” Martinez Jardon v. Pfister, 593 S.W.3d 810,

831 (Tex.App.—El Paso 2019, no pet.).

        Our review of the record reveals Appellant fails to raise the issue of whether the reports

provided by Drs. Arredondo and Malek were so substantially deficient as to not qualify as expert

reports. Appellant did contend the reports were inadequate but did not apprise the trial court the

proffered reports were legally equivalent to no report. Appellant’s only objections were that the

reports were deficient for failing to identify Appellant by name, state the standard of care,

Appellant’s breach of that standard, and the causal relationship between the breach and Appellee’s

harm. Appellant did not raise an objection that the expert reports failed to opine whether Appellee’s

case has merit or implicated Appellant’s conduct. Appellant’s argument that the trial court erred




                                                  5
in failing to dismiss the case because the report did not implicate Appellant or directly opine on

the merits is not preserved.

       Given Appellant failed to raise the issue the expert reports did not constitute “expert

reports” in the trial court, her sole issue on appeal does not comport with the objections she made

in the trial court. As a result, the trial court was not aware of or afforded an opportunity to rule on

Appellant’s argument. Appellant has failed to preserve her issue for our review. TEX.R.APP.P.

33.1. Consequently, we hold Appellant has waived her sole issue on appeal.

                                              CONCLUSION

       We affirm the trial court’s judgment.



September 29, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  6
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Deborah Husband on behalf of Sean Higgins
Bar No. 24001220
Deborah.Husband@lewisbrisbois.com
Envelope ID: 58669064
Status as of 10/29/2021 2:35 PM MST

Case Contacts

Name                  BarNumber Email                                   TimestampSubmitted    Status

Josh KDavis                         Josh.Davis@lewisbrisbois.com        10/29/2021 10:44:00 AM SENT

Emily F.Thompson                    Emily.Thompson@lewisbrisbois.com    10/29/2021 10:44:00 AM SENT

Walter Louis Boyaki   2759500       wboyaki@boyakilawfirm.com           10/29/2021 10:44:00 AM SENT

Paul M. Bracken       2809900       pbracken@rbch.net                   10/29/2021 10:44:00 AM SENT

Sean Higgins                        sean.higgins@lewisbrisbois.com      10/29/2021 10:44:00 AM SENT

Deborah Husband                     Deborah.Husband@lewisbrisbois.com   10/29/2021 10:44:00 AM SENT

Lettie Chavez                       lleal@boyakilawfirm.com             10/29/2021 10:44:00 AM SENT

Diane PriceDawley                   Diane.Dawley@lewisbrisbois.com      10/29/2021 10:44:00 AM SENT



Associated Case Party: Genesis Fong

Name            BarNumber   Email                TimestampSubmitted      Status

John Mundie                 mun6012@aol.com 10/29/2021 10:44:00 AM       SENT